By the Court.

Since the decision in the last case, the only question to be determined in this action is, whether the defendants are chargeable, on their bond, on account of the time of the prisoner Wilson’s being in a private house.
By the statute of 1784, c. 41, § 9, prisoners having given bond, &c., are to have “ the liberty of the yard within the prison in the daytime.” The expression of daytime, here used, has always been construed to mean that portion of the twenty-four hours in which a man’s person and countenance are distinguishable. In this case, the daylight was not gone, and of consequence there was no escape,

Judgment on the verdi&t.